   Case 1:20-cv-01754-UNA Document 1 Filed 12/23/20 Page 1 of 9 PageID #: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 Shawn Smith, individually and on behalf of all
 others similarly situated,                            C.A. No:
                                    Plaintiff,
                                                       CLASS ACTION COMPLAINT

                                                       DEMAND FOR JURY TRIAL




        -v.-
 Convergent Outsourcing Inc. and John Does 1-
 25,


                        Defendant(s).

                                          COMPLAINT

       Plaintiff Shawn Smith (hereinafter “Plaintiff”) brings this Class Action Complaint by and

through his attorneys, Garibian Law Offices, P.C., against Defendant Convergent Outsourcing Inc.

(hereinafter “Defendant Convergent”) individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress



                                                  1
Case 1:20-cv-01754-UNA Document 1 Filed 12/23/20 Page 2 of 9 PageID #: 2




concluded that "existing laws…[we]re inadequate to protect consumers," and that "the

effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the FDCPA was not only to eliminate

abusive debt collection practices, but also to "insure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged." 15 U.S.C. §

1692(e). After determining that the existing consumer protection laws were inadequate. Id. §

1692(b), Congress gave consumers a private cause of action against debt collectors who fail to

comply with the FDCPA. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Delaware consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA").

   6.      Plaintiff is seeking damages and declaratory relief.

                                           PARTIES

   7.      Plaintiff is a resident of the State of Delaware, County of Kent, and resides at 111

Dickens Lane, Felton, DE 19943.




                                              2
Case 1:20-cv-01754-UNA Document 1 Filed 12/23/20 Page 3 of 9 PageID #: 3




   8.      Defendant Convergent is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and as used in the FDCPA with an address at 800 SW 39th St., Suite #100, Renton,

WA 98057 and with an address for service at c/o C T Corporation System, 28 Liberty Street,

New York New York 10005.

   9.      Upon information and belief, Defendant Convergent is a company that uses the

mail, telephone, and facsimile and regularly engages in business the principal purpose of which

is to attempt to collect debts alleged to be due another.

   10.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                CLASS ALLEGATIONS

   11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.     The Class consists of:

           a. All individuals with addresses in the State of Delaware;

           b. To whom Defendant Convergent sent a collection letter attempting to collect a

               consumer debt;

           c. Which letter contained deceptively worded settlement offers;

           d. Which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.

   13.     The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf Defendants attempt to collect

debts and/or has purchased debts.




                                              3
Case 1:20-cv-01754-UNA Document 1 Filed 12/23/20 Page 4 of 9 PageID #: 4




    14.     Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

    15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendants’ written communications to consumers, in the forms attached

as Exhibits A, violate 15 U.S.C. §§ 1692e.

    16.     Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither Plaintiff nor his

attorneys have any interests, which might cause them not to vigorously pursue this action.

    17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

            a. Numerosity: Plaintiff is informed and believes, and on that basis alleges, that

                the Plaintiff Class defined above is so numerous that joinder of all members

                would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist

                as to all members of the Plaintiff Class and those questions predominance over

                any questions or issues involving only individual class members. The principal




                                               4
Case 1:20-cv-01754-UNA Document 1 Filed 12/23/20 Page 5 of 9 PageID #: 5




               issue is whether the Defendants’ written communications to consumers, in the

               forms attached as Exhibit A violate 15 U.S.C. § 1692e.

           c. Typicality: Plaintiff’s claims are typical of the claims of the members of the

               Plaintiff Class. Plaintiff and all members of the Plaintiff Class have claims

               arising out of the Defendants’ common uniform course of conduct complained

               of herein.

           d. Adequacy: Plaintiff will fairly and adequately protect the interests of the

               Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

               members of the Plaintiff Class. Plaintiff is committed to vigorously litigating

               this matter. Plaintiff has also retained counsel experienced in handling

               consumer lawsuits, complex legal issues, and class actions. Neither Plaintiff nor

               his counsel have any interests which might cause them not to vigorously pursue

               the instant class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a

               single forum efficiently and without unnecessary duplication of effort and

               expense that individual actions would engender.

   18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member and in that a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.




                                              5
Case 1:20-cv-01754-UNA Document 1 Filed 12/23/20 Page 6 of 9 PageID #: 6




   19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                               FACTUAL ALLEGATIONS

   20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   21.      Some time prior to July 24, 2020, an obligation was allegedly incurred by Plaintiff

to T-Mobile, USA.

   22.      The T-Mobile USA obligation arose out of transactions in which the funds obtained

from the creditor were used primarily for personal, family or household purposes, specifically

telecommunication services.

   23.      The alleged T-Mobile, USA obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   24.      T-Mobile, USA is a "creditor" as defined by 15 U.S.C. § 1692a(4).

   25.      T-Mobile, USA contracted with the Defendant Convergent to collect the alleged

debt.

   26.      Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                            Violation – July 24, 2020 Collection Letter

   27.      On or about July 24, 2020, Defendant Convergent sent Plaintiff a collection letter

(the “Letter”) regarding the alleged debt currently owed to Defendant T-Mobile, USA See




                                              6
Case 1:20-cv-01754-UNA Document 1 Filed 12/23/20 Page 7 of 9 PageID #: 7




Exhibit A.

    28.         The Letter states: “Our client has advised us that collection activity will stop if you

pay 50% of your total balance due. The amount you would need to pay is $443.39. The amount

of $ 443.39 must be received in our office by an agreed upon date. If you are interested in

taking advantage of this offer, call our office within 60 days of this letter. Once the offer

amount is paid, the account will be returned to T-Mobile, USA. Please note, the offered amount

does not satisfy the full balance and the remaining balance will be reported to T-Mobile, USA.

We are not obligated to renew this offer”

    29.         The Letter is deceptive because it implies that in exchange of 50% of the balance

the consumer will achieve some form of settlement, when in actuality it is unclear what form

of settlement the letter is offering.

    30.         The Letter states that T-Mobile will recall the account and cease all collection

activity but does not clarify what will occur with the rest of the balance and whether the rest

of the balance would be collected by another collection company in the future.

    31.         Further, the Letter does not clearly state that the account will be reinstated upon

payment of 50% of the balance.

    32.         The Letter was deceptive and misleading to Plaintiff, and to any consumer receiving

it, by implying that paying 50% would achieve results akin to a settlement offer, when in

reality, Defendant’s offer contains no significant benefits and is unclear to what the benefits

exist at all.

    33.         As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.




                                                  7
   Case 1:20-cv-01754-UNA Document 1 Filed 12/23/20 Page 8 of 9 PageID #: 8




                                              COUNT I

            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

       34.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       35.     Defendant’s debt collection efforts attempted and/or directed towards Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       36.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       37.     Defendant violated said section by:

               a. Making a false and misleading representation in violation of but not limited to

                   §1692e (10).

       38.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e, et seq. of the FDCPA and actual damages, statutory damages,

   costs and attorneys’ fees.

                                DEMAND FOR TRIAL BY JURY

       39.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Shawn Smith, individually and on behalf of all others similarly

situated, demands judgment from Defendant Convergent as follows:

       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Antranig Garibian, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;



                                                   8
Case 1:20-cv-01754-UNA Document 1 Filed 12/23/20 Page 9 of 9 PageID #: 9




   3.       Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may

deem just and proper.

                                         Respectfully Submitted,

                                         GARIBIAN LAW OFFICES, P.C.

                                         /s/ Antranig Garibian
                                         Antranig Garibian, Esq. (Bar No. 4962)
                                         1010 N. Bancroft Pkwy, Suite 22
                                         Wilmington, DE 19805
                                         (302) 722-6885
                                         ag@garibianlaw.com
                                         Attorneys for Plaintiff




                                            9
